DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 12/20/2021 is acknowledged. The traversal is on the ground that no serious burden exists in examining all the pending claims. This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”. See MPEP § 803. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, (1) in line 3, after “of” and before “exhaust” insert “an”; (2) in line 4, it is suggested to amend each of “the cells” to “the multiple cells”; (3) in line 12, amend “the pore .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gotto (WO 2018/164069).
It is noted that when utilizing WO 2018/164069, the disclosures of the reference are based on US 2019/0388873 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2018/164069 are found in US 2019/0388873
In reference to claim 1, Gotto teaches a honeycomb filter used to collect fine particles ([0001]) (corresponding to a honeycomb filter). The honeycomb filter is partitioned by a wall portion and includes a plurality of cells that extend from a first end, which is located at one side of the honeycomb filter, to a second end, which is located at the other end side of the honeycomb filter, wherein the honeycomb filter is used to collect fine particles included in exhaust gas and is made by mixing a raw material, extruded the raw material into a cylindrical molded body and firing the molded body ([0012]; [0035]; [0085]) (corresponding to a honeycomb fired body that includes multiple cells serving as channels of exhaust gas).
	Gotto further teaches the partition walls define cells of the honeycomb filter and include pores so that the gas subject to treatment passes through the partition walls ([0035]; FIG. 1) (corresponding to porous cell partition walls define the cells). Predetermined ones of the cells each have an end sealed by a seal portion, that is, the honeycomb filter includes first cells, each of which has an open end located at the first end (one end side) of the honeycomb filter and a corresponding to the cells including exhaust gas introduction cells whose ends on an exhaust gas inlet side are open and whose ends on an exhaust gas outlet side are plugged, and exhaust gas emission cells whose ends on the exhaust gas outlet side are open and whose ends on the exhaust gas inlet side are plugged).
	Gotto further teaches the wall portion is formed from a base material containing ceria-zirconia composite oxide and alumina ([0021]; [0027]) (corresponding to the honeycomb fired body contains ceria-zirconia composite oxide particles and alumina particles).
As shown in FIG. 3, provided below, when a pore diameter and a log differential pore volume, which are measured through mercury porosimetry, are respectively indicated by a horizontal axis and a vertical axis, the specified pore diameter distribution has a peak in a range in which the pore diameter is greater than or equal to 0.01 μm and less than 1 μm and a peak in a range in which the pore diameter is greater than or equal to 1 μm and less than or equal to 50 μm ([0035]) (corresponding to when the size of the cell partition walls of the honeycomb fired body is measured by mercury porosimetry, and the measurement results are presented as a pore size distribution curve with pore size (µm) on the horizontal axis, and log differential pore volume (mL/g) on the vertical axis, the volume of macropores having a pore side of 1 to 100 µm accounts for 80 vol% or more of the total pore volume). Gotto further teaches 80% or greater of the pores have a diameter of 1 µm or more and less than or equal to 50 µm ([0037]) (corresponding to the volume of macropores having a pore side of 1 to 100 µm accounts for 80 vol% or more of the total pore volume). Gotto teaches a range which overlaps the presently claimed range.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

    PNG
    media_image1.png
    896
    1319
    media_image1.png
    Greyscale
FIG. 3 further teaches a value obtained by dividing the half width (µm) of the maximum peak in the pore size range of 1 to 100 µm by the mode size (µm) is 0.19 (i.e., 4.4 µm/ 23 µm = 0.1913) (corresponding to a value obtained by dividing the half width (µm) of the maximum peak in the pore size range of 1 to 100 µm by the mode size (µm) is 0.5 or less).
In reference to claim 2, Gotto teaches the limitations of claim 1, as discussed above. Gotto further teaches the porosity of the partition walls is 40% to 80% ([0038]) (corresponding to the honeycomb fired body has a porosity of 65 to 85 vol%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 3, Gotto teaches the limitations of claim 1, as discussed above. Gotto further teaches the alumina particles included in the base material is a θ phase alumina, when  θ-alumina is used the base material will increase the mechanical strength of the honeycomb filter under a high temperature ([0026]) (corresponding to the alumina particles are θ-alumina particles).
In reference to claim 4, Gotto teaches the limitations of claim 1, as discussed above. Gotto further teaches a catalyst supported on surface of the particles that form the base material, wherein the catalyst supported by the base material is a noble metal ([0021]; [0029]) (corresponding to a noble metal is supported on the honeycomb fired body).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784